Dismissed and Opinion filed January 30, 2003








Dismissed and Opinion filed January 30, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01363-CV
____________
 
DEBRA PRICE JOHNSON, Appellant
 
V.
 
ABDULLAH BASIL JOHNSON, Appellee
 

 
On Appeal from the 246th District Court
Harris County, Texas
Trial Court Cause No. 01-62288
 

 
M
E M O R A N D U M   O P I N I O N
This
is an appeal from a judgment signed August 29, 2002.  On January 21, 2003, appellant filed a motion
to withdraw her notice of appeal and dismiss the appeal because she not longer
wishes to pursue her appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed January 30, 2003.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.